         Case 1:21-mj-00240-GMH Document 14 Filed 03/01/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
                                                   Case No. 1 :21-MJ-00240
               V.

EMMA CORONEL AISPURO,
                                                   February 23, 2021
               Defendant.

                                           ORDER
       The Court has reviewed defendant's motion for admission of attorney Jeffrey Lichtman

pro hac vice. Upon consideration of that motion, the Court grants attorney Jeffrey Lichtman pro

hac vice admission to this Court.
                                                                               Robin M. Meriweather
                                                                               2021.03.01 16:38:55
IT TS SO ORDF.RF.n.                                                            -05'00'
                                                   HON. ROBIN M. MERIWEATHER
DATED: March
       ----  1, 2021                               UNITED STATES MAGISTRATE JUDGE
                                                   UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA
